United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS          October 27, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-50470
                         Summary Calendar



ROQUE TERCERO-ARANDA,

                                      Petitioner-Appellant,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                      Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. EP-02-CV-241-DB
                       --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Roque Tercero-Aranda, Texas prisoner # 805045, was ordered

deported in absentia in April 1993.     In June 1997, while Tercero

was a pretrial detainee in Texas on state charges of burglary of

a habitation, the Immigration and Naturalization Service lodged a

detainer against him.   Tercero filed a habeas corpus petition

under 28 U.S.C. § 2241 alleging that, by the terms of the

detainer lodged against him, he should have been released from


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-50470
                                  -2-

state custody into the custody of the INS within 48 hours of the

detainer having been lodged.    He also alleged that the Attorney

General took technical custody of him at that time and that the

Attorney General has engaged in affirmative misconduct by failing

to remove him to Mexico within 90 days of having taken custody of

him.

       Tercero contends that the district court failed to liberally

construe his pro se pleadings.    We conclude that this contention

is unsupported by the record.    We further conclude that the INS

detainer lodged against Tercero did not have the effect that he

understood it to have.    See 8 C.F.R. § 287.7(a) and (d).   Tercero

has not shown that the district court erred in dismissing his

28 U.S.C. § 2241 petition.     See 8 U.S.C. § 1231(a)(4)(A); Warren

v. Miles, 230 F.3d 688, 691 (5th Cir. 2000).

       AFFIRMED.